DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 5 and 8-11 are rejected.
	Claim 3 is objected.
	Claims 4 and 6-7 are withdrawn.


Election/Restrictions
Applicant's election with traverse of Species A, as shown in Figs. 1-3, in the reply filed on October 4, 2021, is acknowledged.  The traversal is on the ground(s) that the pretensioning element is very similar in all the Species.  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species, since, for example, Species B, as shown in Fig. 4, has a pretensioning element embodied as a one piece together with a central tube, Species, C, as shown in Fig. 5, has a pretensioning element embodied as a one piece with a threaded cover; and Species D, as shown in Fig. 6, has a pretensioning element embodied as a one piece with a seal holding ring.  This differences requires a different field of search and the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dworatzek (DE 102009014428A1).
	With respect to claim 1, Dworatzek discloses a liquid filter 1, as shown in Fig. 1, having: a housing 11 (exchangeable filter module) having at least one fluid inlet 6, at least one fluid outlet 7, and a fluid path connecting the at least one fluid inlet 6 and the at least one fluid outlet 7 with each other, as shown in Fig. 2, wherein the exchangeable filter module 11 further comprises at least one filter element 4, 9, configured to filter a fluid, the at least one filter element 4, 9, having a hollow interior extending from a first axial end to an opposite second axial end of the at least one filter element 4, 9, as shown in Fig. 2; a valve body receptacle 20 (flange element), as shown in Fig. 1; a connection head 12 (counter flange element), as shown in Fig. 1; wherein the flange element 20 is configured to releasably engage the exchangeable filter module 11 and to 

	With respect to claim 2, Dworatzek discloses a control device 15 (pretensioning device) comprising a support body 5 (pretensioning element) and a counterpart 16 (counter pretensioning element), as shown in Fig. 4, wherein the pretensioning device 5 is interacting with the valve device 14, as shown in Fig. 4, wherein the pretensioning element 5 is in engagement with the counter pretensioning element 16 when the exchangeable filter module 11 is in engagement with the flange element 20, as shown in Fig. 4.

	With respect to claim 5, Dworatzek discloses wherein the filter element 9 comprises an end disc 3, as shown in Fig. 1, wherein the pretensioning element 5 is embodied as one piece together with the end disc 3 of the filter element 9 or is attached to the end disc 3 of the filter element 9, as shown in Fig. 1.

	With respect to claim 8, Dworatzek discloses wherein the pretensioning element 5 comprises an axial projection 7 extending in an axial direction of the exchangeable filter module 11, as shown in Fig. 1, wherein the counter pretensioning element 16 comprises an annular centering counter contour 15 configured to receive the axial 

	With respect to claim 9, Dworatzek discloses wherein the counter flange element 12 comprises an actuating element 21, wherein, when the flange element 20 is in engagement with the counter flange element 12, the actuating element 21 interacts with the valve device 14 such that the actuating element 21 exerts a force on the valve device 14 that is greater than a pretensioning force of the pretensioning device 5, as shown in Figs. 1-2.

	With respect to claim 10, Dworatzek discloses wherein the pretensioning element 5, the counter pretensioning element 16, and the actuating element 21 are arranged in the fluid path at a side of the fluid path facing the fluid outlet 7, as shown in Fig. 1, wherein the pretensioning element 5, the counter pretensioning element 16, and the actuating element 21 leave open the fluid path at least partially, as shown in Fig. 2.

	With respect to claim 11, Dworatzek discloses wherein the exchangeable filter system is configured to filter fuel, lubricant or urea used in the internal combustion engine (see paragraph 0001 of English translation provided by applicant).


Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Claim 3 would be allowed because the prior art of record does not show or suggest wherein the valve device comprises a valve element and a spring element, wherein the counter pretensioning element is attached to the spring element, wherein the valve element, when the pretensioning element is in engagement with the counter pretensioning element, is pretensioned by the spring element against a valve seat of the valve device, in combination with any remaining limitations in the claim.  Dworatzek teaches a valve device; however, it teaches that the valve body is not spring-loaded and no spring is provided (see paragraph 0040 of English translation provided by applicant) and it would have not been obvious to one of ordinary skill in the art to modify because there is no reason or suggestion to do so and the filter would not operate as intended.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778